 PROB 12C                                                                            Report Date: August 29, 2019
(6/16)

                                       United States District Court                                  FILED IN THE
                                                                                                 U.S. DISTRICT COURT
                                                                                           EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                            Aug 29, 2019
                                        Eastern District of Washington                          SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Frank Glenn Lambert                      Case Number: 0980 2:14CR00170-TOR-1
 Address of Offender:                             Spokane, Washington 99205
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, Chief U.S. District Judge
 Date of Original Sentence: August 31, 2015
 Original Offense:           Sexual Abuse of a Minor, 18 U.S.C. §§ 2243(a) and 1153(a)
 Original Sentence:          Prison - 24 months             Type of Supervision: Supervised Release
                             TSR - 60 months

 Revocation Sentence:        Prison - 30 days
 (June 6, 2019)              TSR - 36 months
 Asst. U.S. Attorney:        Timothy J. Ohms                Date Supervision Commenced: June 20, 2019
 Defense Attorney:           Federal Defenders Office       Date Supervision Expires: June 19, 2022


                                         PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 08/26/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            3           Mandatory Condition #3: You must refrain from any unlawful use of a controlled
                        substance. You must submit to one drug test within 15 days of release from imprisonment
                        and at least two periodic drug tests thereafter, as directed by the court.

                        Supporting Evidence: On August 20, 2019, Mr. Lambert submitted a urine sample that
                        tested presumptive positive for the presence of amphetamine and methamphetamine.
                        Thereafter, Mr. Lambert signed a document admitting to methamphetamine use on August
                        20, 2019, a direct violation of mandatory condition number 3.

                        On July 19, 2019, Mr. Lambert participated in a supervision intake at the U.S. Probation
                        Office. On that date, the mandatory, standard, and special conditions of supervised release
                        were reviewed with the offender. Mr. Lambert signed a copy of the conditions of supervision
                        acknowledging his understanding of those conditions.
Prob12C
Re: Lambert, Frank Glenn
August 29, 2019
Page 2
The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      08/29/2019
                                                                              s/Jonathan C. Bot
                                                                              Jonathan C. Bot
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [   ]    No Action
 [   ]    The Issuance of a Warrant
 [   ]    The Issuance of a Summons
 [   ]    The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other                                                   Thomas O. Rice
                                                                              Chief U.S. District Judge
                                                                              Signature of Judicial Officer

                                                                              August 29, 2019
                                                                              Date
